Citation Nr: 1729638	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-27 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an earlier effective date than May 17, 2011 for a 60 percent evaluation of residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from March 1965 through February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2009, June 2010, and September 2013 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Detroit, Michigan and Nashville, Tennessee.  Jurisdiction now rests with the RO in Nashville, Tennessee.


FINDINGS OF FACT

1. From June 13, 2005 through June 18, 2006, the preponderance of the evidence shows that the Veteran's disability picture for prostate cancer most nearly approximated a 100 percent rating as a malignant neoplasm of the genitourinary system.  

2. From June 19, 2006 through April 8, 2010, the preponderance of the evidence shows that the Veteran's residuals of prostate cancer predominantly manifested as voiding dysfunction requiring absorbent material changing less than twice per day.  

3. From April 9, 2010 through May 16, 2011, the preponderance of the evidence shows that the Veteran's residuals of prostate cancer predominantly manifested as voiding dysfunction requiring absorbent material changing three to four times per day.

4. Beginning May 17, 2011, the preponderance of the evidence shows that the Veteran's residuals of prostate cancer predominantly manifested as voiding dysfunction requiring absorbent material changing six to eight times per day.


CONCLUSIONS OF LAW

1. From June 13, 2005 through June 18, 2006, the requirements to establish entitlement to a rating of 100 percent for prostate cancer have been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (2016).

2. From June 19, 2006 through April 8, 2010, the requirements to establish entitlement to a rating of 20 percent but no higher for residuals of prostate cancer have been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a; 4.115b, DC 7528; 4.3 (2016).

3. From April 9, 2010 through May 16, 2011, the requirements to establish entitlement to a rating of 40 percent but no higher for residuals of prostate cancer have been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a; 4.115b, DC 7528; 4.3 (2016).

4. Beginning May 17, 2011, the requirements to establish entitlement to a rating of 60 percent but no higher for residuals of prostate cancer have been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a; 4.115b, DC 7528; 4.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, service personnel records, VA treatment records, private medical treatment records from identified providers, and lay statements have been associated with the record.  VA examinations of the Veteran's prostate cancer and residuals thereof were conducted in June 2006, July 2009, April 2010, and March 2012. 

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

DC 7528 contemplates malignant neoplasms of the genitourinary system.  Under this diagnostic code, a 100 percent rating is assigned.  See 38 C.F.R. §  4.115b.  However, if there has been no local reoccurrence or metastasis after treatment, the disability is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. §  4.115a.

Under renal dysfunction, a 30 percent rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is assigned for dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Under obstructed voiding, a 30 percent rating is assigned if the Veteran has urinary retention requiring intermittent or continuous catheterization.  See 38 C.F.R. §  4.115a.

Under voiding dysfunction, a 20 percent rating is assigned if the Veteran has dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assigned if the Veteran has dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned if the Veteran has dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

Under urinary frequency, a 10 percent rating is assigned for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for daytime voiding interval less than one hour, or; awakening to void five or more times per night.

Analysis

The Board notes that the Veteran's claim is stated as one for an earlier effective date for a 60 percent rating for prostate cancer and residuals thereof beginning when the Veteran originally filed his claim for service-connection for the conditions in June 2005.  See, e.g., Veteran's April 2012 Statement in Support of Claim.  However, as the Nashville RO noted in the September 2013 Statement of the Case, the Veteran was granted a 100 percent rating for prostate cancer from June 13, 2005 through June 18, 2006.  See June 2009 Rating Decision.  This is the highest rating the Veteran can receive for his condition during this period, and the Board finds no cause to reduce the rating to the Veteran's detriment.  

Records from William Beaumont Hospital show that the Veteran's prostate cancer was treated with a prostatectomy in May 2005, and there is no evidence of a local reoccurrence or metastasis after June 18, 2006.  Therefore, the condition is rated based on residuals from June 19, 2006 through the present.

While the Board considered all applicable diagnostic codes and residuals, the Board notes that the Veteran's contentions and the evidence of record indicate that the predominant residuals for rating purposes are voiding dysfunction and urinary frequency.  See, e.g., Veteran's April 2012 Statement in Support of Claim; March 2012 VA prostate examination; April 2010 VA genitourinary examination.  Specifically, the Veteran indicated that his condition should be rating at 60 percent under voiding dysfunction because he has been using absorbent pads at least six to eight times per day.  The Board finds that while records from Detroit VA Medical Center (VAMC) show the Veteran has been treated for kidney cysts and stones, there is no credible evidence or argument in the record that the Veteran experiences renal dysfunction associated with his prostate condition for which a higher rating may be assigned.  The Board also finds the evidence does not show the Veteran experiences obstructed voiding requiring the use of a catheter.  

From June 19, 2006 through April 8, 2010, the Veteran's residuals of prostate cancer were rated as 20 percent disabling by the RO.  See June 2009 Rating Decision.  The Veteran's treatment records during this time are sparse, and the rating is supported in part on several VA examiners' reports that the Veteran did not require the use of absorbent pads at the time, which is consistent with no more than a 20 percent rating based on voiding dysfunction.  See July 2009 genitourinary examination; June 2006 VA genitourinary examination.  The Board assigns the July 2009 and June 2006 VA examiners' opinions great probative weight and notes there is no conflicting evidence of greater absorbent pad usage in contemporaneous records.  

While the record does contain evidence of urinary frequency, the Board notes that the Veteran has not indicated that he experienced a daytime voiding interval less than one hour, or; awakening to void five or more times per night, which would support a higher 40 percent rating from June 19, 2006 through April 8, 2010.  See April 2010 VA genitourinary examination; July 2009 genitourinary examination; June 2006 VA genitourinary examination.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's disability picture for residuals of prostate cancer most nearly approximated a 20 percent rating from June 19, 2006 through April 8, 2010.

On April 9, 2010, the Veteran was examined again, and the VA genitourinary examiner reported that the Veteran required the use of absorbent pads two to four times per day.  The Board affords the opinion great probative weight, and the Veteran is assigned a 40 percent rating as of April 9, 2010.  See June 2010 Rating Decision. 

The Board notes that the Veteran indicated that the April 9, 2010 opinion was incorrect and submitted an addendum opinion from May 17, 2011, which noted the Veteran's absorbent pad usage was at six to eight times per day.  The March 2012 VA prostate examiner also noted absorbent pad usage was at six to eight times per day, and the Board affords the VA examiners' opinions some probative weight.  The Board finds that the Veteran's residuals of prostate cancer more nearly approximated a 60 percent rating beginning May 2011.  

The Board considered the Veteran's contention that the May 17, 2011 opinion supports a 60 percent rating since 2005, but the Board finds that the preponderance of the evidence is against such a finding.  As noted above, the evidence prior to 2011 consistently indicated the Veteran's absorbent pad usage was well below five pads per day.  The May 17, 2011 amendment cited by the Veteran does not include detailed rationale establishing pad usage prior to May 17, 2011 at a rate of more than four pads per day.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran's absorbent pad usage was not factually ascertainable at more than four pads per day until May 17, 2011.  Furthermore, the Board finds that the evidence of record does not show the Veteran required the use of an appliance in addition to absorbent materials prior to May 17, 2011. 

The Board also considered that the Veteran has claimed that he has a skin condition secondary to his residuals of prostate cancer.  See, e.g., Veteran's April 2009 Statement in Support of Claim.  However, the Board notes that secondary service-connection for the skin condition was denied in a November 2009 Rating Decision, and the Veteran did not file a timely notice of disagreement with that decision.  Accordingly, no statement of the case was issued in regard to service connection for the skin condition, and the Board finds that the issue is not on appeal.  Moreover, even if the Veteran's skin conditions were considered as a residual of prostate cancer, the Board finds that the preponderance of the evidence of record would not support a finding of a compensable, additional disability based on symptoms such as scarring that is painful or unstable.  See 38 C.F.R. § 4.118, DC 7804 and generally Detroit VAMC records.

Accordingly, the Board finds that the benefit of the doubt doctrine is inapplicable, and the Veteran's claim for entitlement to an earlier effective date than May 17, 2011 for a 60 percent evaluation of residuals of prostate cancer is denied.  See 38 C.F.R. § 4.3.

Total Disability Based Upon Individual Unemployability

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working. 

The Veteran has not stated a claim for a TDIU, and the pertinent evidence of record shows that the Veteran was actively working multiple jobs including consultant and supervisor for a company, part-time travel agent, and softball/volleyball instructor.  See, e.g., April 2010 VA genitourinary examination.  The VA examiners have not opined that the Veteran has occupational limitations consistent with an inability to engage in substantial gainful employment.  The Veteran's only other service connected disabilities are type II diabetes mellitus and erectile dysfunction, and the Veteran has not alleged these disabilities preclude him from engaging in substantial gainful employment.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his residuals of prostate cancer, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to an earlier effective date than May 17, 2011 for a 60 percent evaluation of residuals of prostate cancer is denied. 





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


